 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOHN F. WESTON,                                  Case No. 1:20-cv-00025-DAD-GSA-PC
12                   Plaintiffs,                      ORDER RE PLAINTIFF’S NOTICE OF
                                                      VOLUNTARY DISMISSAL, WITH
13         vs.                                        PREJUDICE, UNDER RULE 41
                                                      (ECF No. 10.)
14   VALLEY STATE PRISON, et al.,
15
                                                      ORDER DIRECTING CLERK TO CLOSE
                    Defendants.                       FILE
16

17             John F. Weston (“Plaintiff”) is a former state prisoner proceeding pro se and in forma
18   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The Complaint commencing
19   this action was filed on December 26, 2019 and opened as Case No. 1:19-cv-1797, Gann v.
20   Valley State Prison. On January 7, 2020, Plaintiff’s claims were severed from the claims in Case
21   No. 1:19-cv-1797, and this case was opened for Plaintiff to proceed with his own case. (ECF
22   No. 1.)
23             On May 20, 2021, Plaintiff filed a notice of voluntary dismissal of this case, with
24   prejudice. (ECF No. 10.) Plaintiff has a right to voluntarily dismiss this case under Rule 41 of
25   the Federal Rules of Civil Procedure. In Wilson v. City of San Jose, the Ninth Circuit explained:
26                     Under Rule 41(a)(1), a plaintiff has an absolute right to voluntarily dismiss
               his action prior to service by the defendant of an answer or a motion for summary
27             judgment. Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (citing
               Hamilton v. Shearson-Lehman American Express, 813 F.2d 1532, 1534 (9th Cir.
28             1987)). A plaintiff may dismiss his action so long as the plaintiff files a notice of

                                                        1
            dismissal prior to the defendant’s service of an answer or motion for summary
 1          judgment. The dismissal is effective on filing and no court order is required. Id.
            The plaintiff may dismiss some or all of the defendants, or some or all of his
 2          claims, through a Rule 41(a)(1) notice. Id.; Pedrina v. Chun, 987 F.2d 608, 609-
            10 (9th Cir. 1993). The filing of a notice of voluntary dismissal with the court
 3          automatically terminates the action as to the defendants who are the subjects of
            the notice. Concha, 62 F.2d at 1506. Unless otherwise stated, the dismissal is
 4          ordinarily without prejudice to the plaintiff’s right to commence another action
            for the same cause against the same defendants. Id. (citing McKenzie v.
 5          Davenport-Harris Funeral Home, 834 F.2d 930, 934-35 (9th Cir. 1987)). Such a
            dismissal leaves the parties as though no action had been brought. Id.
 6

 7   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). No defendant has filed an answer
 8   or motion for summary judgment in this case. Therefore, Plaintiff’s notice of dismissal is
 9   effective, and this case shall be closed.
10          Accordingly, IT IS HEREBY ORDERED that:
11          1.      Plaintiff’s notice of dismissal is effective as of the date it was filed;
12          2.      This case is DISMISSED in its entirety, with prejudice; and
13          3.      The Clerk of the Court is DIRECTED to close the file in this case and adjust the
14                  docket to reflect voluntary dismissal of this action, with prejudice, pursuant to
15                  Rule 41(a).
16
     IT IS SO ORDERED.
17

18      Dated:     May 22, 2021                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28


                                                       2
